Citation Nr: 0707951	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to October 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for a right ankle injury.  
The veteran perfected a timely appeal of this determination 
to the Board.

In December 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDING OF FACT

The veteran does not currently have a right ankle disability.


CONCLUSION OF LAW

Residuals of a right ankle injury were not caused or 
aggravated by an in-service injury or disease.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
February 2006 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, multiple VA examinations, the veteran's 
testimony at his Board hearing, a written lay statement from 
the veteran's direct supervisor during his period of service, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. Service Connection

The veteran argues that he is entitled to service connection 
for the residuals of a right ankle injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
are positive for an ankle sprain.  An April 2001 service 
medical record notes persistent right ankle pain, status post 
sprain, with 6 weeks of rehab planned, and x-rays negative.  
Another April 2004 medical note indicates that the veteran 
complained of right ankle problems for three months after an 
inversion ankle sprain.  The veteran was diagnosed as having 
right ankle sprain, recovering, and three weeks of rehab was 
planned.

A May 2001 follow-up note indicates that the veteran had a 
normal gait, was able toe walk on toes and heals, was unable 
to squat fully, and was unable to bear full weight on the 
right ankle.  The veteran was diagnosed as having right ankle 
pain, status post sprain.

Another May 2001 follow-up note for chronic bilateral ankle 
pain indicates that the veteran had unchanging problems in 
his right ankle.  On functional testing, the veteran was able 
to single leg toe raise on the right with difficulty.  The 
veteran was diagnosed as having right ankle peroneal 
tendonitis, and proscribed three weeks of rehab, with four 
weeks of follow-up.

Also, in a letter dated in November 2006, the veteran's 
direct supervisor between March 2001 and October 2002 stated 
that the veteran complained of ankle problems during his 
period of service, and, due to the supervisor' instructions, 
the veteran saw his assigned physician and took part in a 
physical therapy program.  The supervisor furthermore stated 
that he recalled several occasions that the veteran sprained 
his ankles during training exercises and deployment 
operations, that one such injury took place when he sprained 
his right ankle during the Afghanistan deployment, and that 
the veteran was prevented from being able to conduct his 
normal duties for a few weeks.  The supervisor also noted 
that it was not always easy to receive normal treatment and 
recovery due to the missions and tasks, especially during 
deployment operations.

The veteran was afforded a VA examination in August 2003.  On 
examination, the veteran was noted to have 10 degrees of 
dorsiflexion, and 32 degrees of plantar flexion with pain at 
the endpoint.

The veteran was afforded another VA examination in February 
2003.  On examination, the veteran was noted to have active 
and passive dorsiflexion to 10 degrees with pain at the end, 
active plantar flexion of 30 degrees with pain at the end, 
and passive plantar flexion of 40 degrees with pain after 30 
degrees.  The veteran was diagnosed as having subjective 
complaints of pain and limited motion, with no right ankle 
disability found.

The veteran was afforded a third VA examination in May 2006.  
On physical examination, the veteran was noted to have normal 
gait, no evidence of abnormal weight bearing, active 
dorsiflexion to 10 degrees with pain at 10 degrees, passive 
dorsiflexion to 20 degrees with pain at 20 degrees, active 
plantar flexion to 35 degrees with no pain, and passive 
dorsiflexion to 45 degrees with pain at 45 degrees.  The 
right ankle was noted to have no inflammatory arthritis, no 
instability, and no tendon abnormality.  Magnetic resonance 
imaging revealed an unremarkable right ankle.  The veteran 
was diagnosed as having a normal right ankle, with subjective 
complaints of pain with movement and significant guarding of 
movement.  The VA examiner opined that the veteran's right 
ankle condition was not caused by or a result of injury 
during active duty.  The examiner based this opinion on the 
fact that no chronic condition of the right ankle was noted 
by examination and clinical testing.

There is no other medical evidence of record indicating a 
current diagnosis of a right ankle condition.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.  Although the record demonstrates 
an in-service right ankle injury requiring treatment and 
weeks of rehabilitation, the record lacks competent medical 
evidence of a current right ankle disability.  On both the 
February 2006 and May 2006 VA medical examinations, although 
subjective complaints of pain and guarding were found, 
diagnoses indicated a normal right ankle with no disability.  
The etiology opinion contained in the May 2006 examination 
report, which is only etiology opinion of record, was that 
the veteran's right ankle condition was not caused by or a 
result of injury during active duty, and this opinion was 
based on the fact that no disability was found on examination 
or clinical testing.  In the absence of any competent medical 
evidence demonstrating a current right ankle disability, 
service connection is not warranted.

The Board acknowledges the complaints of right ankle pain 
noted in the diagnoses of the VA examinations.  Nevertheless, 
the evidence lacks a currently diagnosed right ankle 
disability, and pain alone does not constitute a disability 
for service connection purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- 
Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).

Accordingly, service connection for the residuals of a right 
ankle injury is not warranted in this case.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional medical evidence of a current 
disability related to an in-service injury.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.






ORDER

Entitlement to service connection for the residuals of a 
right ankle injury is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


